11 F.3d 1071
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACEWORKERS, The International Brotherhood of ElectricalWorkers, The International Union of Electronic, Electrical,Salaried Machine and Furniture Workers, The Industrial UnionDepartment, AFL-CIO and The United Steelworkers of America,Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee,andOrion Electric Co., Ltd., Goldstar Co., Ltd., Goldstar ofAmerica, Inc., Goldstar Electronics International, Inc.,Goldstar Mexico and S.A. De C.V., Samsung Electron DevicesCo., Ltd., Samsung Mexicana, S.A. and Samsung ElectronicsAmerica, Inc., Sony Corporation and Sony Corporation ofAmerica, Mitsubishi Electric Corporation, MitsubishiElectronics of America, Inc. and Mitsubishi ElectronicsIndustries Canada Inc., Ltd, Matsushita Electric IndustrialCo., Ltd., Hitachi, Ltd., and Sanyo ManufacturingCorporation, Defendants-Appellees.
No. 93-1154.
United States Court of Appeals, Federal Circuit.
Oct. 20, 1993.

Judgment
Before RICH, PLAGER and LOURIE, Circuit Judges.
PER CURIAM:


1
Affirmed.  See Fed.Cir.R. 36.